Citation Nr: 0738388	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for incipient 
degenerative cervical spine syndrome with a major myofascial 
irritation condition and recurring functional limitations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 through May 
1990, and from January 1991 through May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran now resides in Huntsville, 
Alabama, so the Montgomery RO is currently handling her 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
both post-traumatic stress disorder (PTSD) and a back 
disability.  A remand is required in order to afford the 
veteran a Travel Board hearing. The January 2004 substantive 
appeal (VA Form 9) requested such a hearing, but none was 
ever afforded the veteran.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide her and her 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



